UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELTON LAMONT RAYNOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00159-RAJ-DEM-1; 2:15-cv-00557-RAJ)


Submitted:   May 18, 2016                  Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Delton Lamont Raynor, Appellant Pro Se.         Andrew Lamont
Creighton, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, Stephen Westley Haynie, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delton Lamont Raynor seeks to appeal the district court’s

order denying relief on his motions filed under Fed. R. Civ. P.

60(b) and 28 U.S.C. § 2255 (2012).                 Regarding the denial of Rule

60(b) relief, we find no abuse of discretion by the district

court, see Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011)

(noting that Rule 60(b) motions are reviewed for an abuse of

discretion), and thus affirm this portion of the order appealed

on    the    reasoning       of   the   district    court.          United   States      v.

Raynor, No. 2:11-cr-00159-RAJ-DEM-1 (E.D. Va. Dec. 23, 2015).

       Regarding       the    appeal    of   the    denial     of    Raynor’s       § 2255

motion, the order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537      U.S.   322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

                                             2
debatable claim of the denial of a constitutional right.                  Slack,

529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Raynor has not made the requisite showing.             Accordingly, we deny

a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                      3